United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1997
                                   ___________

Peggy S. Dunahoo,                     *
                                      *
            Plaintiff-Appellant,      *
                                      * Appeal from the United States
      v.                              * District Court for the Eastern District
                                      * of Arkansas.
Kenneth S. Apfel, Commissioner,       *
Social Security Administration,       *
                                      *
            Defendant-Appellee,       *
                                 ___________

                             Submitted: January 12, 2001
                                Filed: February 26, 2001
                                 ___________

Before WOLLMAN, Chief Judge, and HANSEN and MURPHY, Circuit Judges.
                             ___________


MURPHY, Circuit Judge.


      Peggy S. Dunahoo filed for social security disability benefits claiming she was
unable to work due to carpal tunnel syndrome, rheumatoid arthritis, bronchial asthma,
and depression. The Administrative Law Judge (ALJ) denied her claim, and the
Appeals Council considered additional evidence and then denied review of the ALJ’s
decision. Both sides moved for summary judgment in the district court,1 and the
motion of the Social Security Commissioner was granted. Dunahoo appeals, and we
affirm.


       Dunahoo was born in 1955 and has a general educational development degree.
She has past work experience as a mail clerk and a home health aide. She filed for
benefits in March 1996, alleging she was unable to work because of bilateral carpal
tunnel syndrome and arthritis. The Social Security Administration denied her
application initially, and she requested an administrative hearing before an ALJ. At
the administrative hearing, Dunahoo described her normal day as getting up, eating
cereal, reading, cleaning the house, making the bed and washing dishes with the help
of her husband, and occasionally visiting with friends. She testified that she also
worked as a cashier at a local store for a total of 12-16 hours per week. She
complained of pain and swelling in her hands and joints and that she often felt
depressed. Her husband vouched for her credibility. She also presented the opinions
of Doctors Brown, Stroope, Abraham, and Roberts.


        Dr. Mark Brown, one of Dunahoo’s treating physicians, diagnosed carpal
tunnel syndrome after she complained of pain in her left hand. Lab tests showed a
positive rheumatoid factor and elevated erythrocyte sedimentation rate, and Dr.
Brown referred her to Dr. Henry Stroope, an orthopedist. In June 1996 she underwent
left carpal tunnel release surgery. Dr. Stroppe noted that after surgery she was doing
extremely well with pain and numbness in her left hand and had an active range of
motion, but that she still complained of stiffness in the right hand and he diagnosed
a mild carpal tunnel syndrome. In September 1996 Dunahoo returned to Dr. Brown
with numerous complaints, including pain and swelling in her shoulders, elbows,


      1
       The Honorable Henry L. Jones, United States Magistrate Judge for the Eastern
District of Arkansas, presiding.
                                         -2-
back, and legs. A subsequent examination revealed no swollen or acutely hot joints,
and she had full range of motion. Dr. Brown diagnosed rheumatoid arthritis and
prescribed Relafen. At a follow up visit with Dr. Stroppe, Dunahoo continued her
complaints of swelling and pain. Dr. Stroope referred her to a rheumatologist, Dr.
James Abraham.


       One month before her appointment with Dr. Abraham, Dunahoo visited a
mental health facility for depression. She complained of poor appetite, sleep
disturbance, and problems with memory and concentration. The intake summary
indicated her depression was triggered by the denial of her application for food
stamps and workers compensation. The summary also indicated that she had a
supportive family, a sense of humor, and a positive outlook. She was scheduled for
therapy, but no evidence was presented that she attended. Dunahoo visited Dr.
Abraham in November 1996. His examination revealed numerous tender points but
no swelling and normal range of motion. He reviewed Dr. Brown’s prior lab work
and noted that the rheumatoid factor, erythrocyte, and the negative antinuclear
antibody result were mildly elevated, with mild leukocytosis. His initial diagnosis
was either fibromyalgia or arthritis, but he scheduled more tests. In December 1996
Dr. Abraham diagnosed fibromyalgia, and he prescribed Ultram and a low impact
exercise program. He also noted that Dunahoo was taking Desyrel for depression.
Dunahoo returned to see Dr. Brown in December 1996 and continued to complain
about pain in her shoulders and fingers, but examination revealed no swelling. Dr.
Brown also diagnosed fibromyalgia. Dunahoo indicated to him that she was going
to seek benefits.


      Dunahoo filed for social security benefits, and Dr. Stephen Whaley was asked
to complete a residual functional capacity assessment in January 1997. He concluded
that Dunahoo could perform medium duty work. Dr. Brown referred Dunahoo to Dr.
Randy Roberts for a consultive evaluation in April 1997. Dr. Robert’s examination

                                        -3-
revealed trigger points and tenderness, but indicated that Dunahoo had full range of
motion, normal hand strength, and no swelling. He diagnosed fibromyalgia and
administered trigger point injections. Three days after seeing Dr. Roberts, Dunahoo
returned to see Dr. Brown. Dunahoo continued to complain about pain, and she
requested a letter from Dr. Brown stating that she was disabled. Dr. Brown
supposedly gave her a letter stating that she was unable to work at the time, but he
refused to write a letter saying she was unable to work for at least one year. In May
1997, Dunahoo returned to see Dr. Roberts. Examination showed she still had trigger
points, but full range of motion and no swelling. The dosage of her pain medication
was increased, and she was told to increase her activity. In July Dunahoo returned
to Dr. Brown claiming widespread pain, but the examination revealed full range of
motion and no swelling. She was given injections of Dex-4 and Dex-8 and started
Oruvail and Darvocet for pain and Pamelor for depression.


       Based on this medical evidence and the testimony of Dunahoo and her
husband, the ALJ denied Dunahoo’s application for benefits, finding that she was not
disabled. The ALJ found that Dunahoo had alleged arthritic pain, carpal tunnel
syndrome, asthma, diabetes and depression, but had not established an impairment
that satisfied one of the medical listings in the regulations. The ALJ evaluated
Dunahoo’s complaints of pain under Polaski v. Heckler, 739 F.2d 1320, 1322 (8th
Cir. 1984), and determined that she was not credible. The ALJ also concluded that
she had the residual functional capacity for full range medium work and could return
to her past relevant work. Finally, the ALJ found that Dunahoo’s depression was
situational and that she failed to receive follow up treatment.


      Dunahoo asked the Appeals Council to review the ALJ’s decision, and she
submitted the opinion of Dr. Jacob Aelion which had not been given to the ALJ. She
had seen Dr. Aelion three times, complaining of pain in her joints. Based on her
complaints of swelling and morning stiffness, and lab tests showing erythema,

                                         -4-
elevated sedimentation rate, and positive rheumatoid factor, Dr. Aelion diagnosed
rheumatoid arthritis. He stated that Dunahoo could occasionally lift and carry less
than ten pounds, could walk, stand, and sit less than one hour, could balance stoop
or bend occasionally, was limited in reaching, feeling, and handling, and could not
climb, kneel, or crouch. The Appeals Council received and considered this additional
evidence but nevertheless denied her request for review. Dunahoo then brought suit
in federal court where both sides moved for summary judgment. The district court
granted the Commissioner’s motion, and this appeal followed.


       Dunahoo argues on appeal that the ALJ’s decision is not supported by
substantial evidence in the record as a whole. She asserts that the ALJ erred by not
explaining why she did not meet the listing for rheumatoid arthritis, and that she did
meet that listing. Moreover, she contends that the ALJ improperly discredited her
subjective complaints. She also argues that the ALJ erred by concluding that she has
the residual functional capacity to perform medium work. Finally, Dunahoo argues
that she established she has severe depression. The Commissioner responds that
Dunahoo did not meet the listing for arthritis as shown by the conflicting opinions of
five doctors, that her complaints were properly evaluated, that she can perform
medium duty work, and she does not meet the listing for depression.


      A federal court on review must determine whether the Commissioner’s findings
are supported by substantial evidence on the record as a whole. See Prosch v. Apfel,
201 F.3d 1010, 1012 (8th Cir. 2000). “Substantial evidence is less than a
preponderance, but is enough that a reasonable mind would find it adequate to
support the Commissioner’s conclusions.” Id. The court may not reverse merely
because evidence would have supported a contrary outcome. See id.


      Dunahoo first argues that the Commissioner’s determination that she does not
meet the listing for rheumatoid arthritis is not supported by substantial evidence.
                                         -5-
Dunahoo contends that the Commissioner did not state why she did not meet the
listing. The Commissioner responds that failure to explain fully why she did not meet
the listing is not error. In determining whether Dunahoo has met the listing for
rheumatoid arthritis, the Commissioner must engage in a five step evaluation. See 20
C.F.R. § 404.1520 (a)-(f). Dunahoo is correct that it is preferable to have the
Commissioner explicitly state the reasons why a claimant failed to meet a listing, but
the conclusion may be upheld if the record supports it. See Briggs v. Callahan, 139
F.3d 606, 609 (8th Cir. 1998). Dunahoo argues that the medical evidence she
presented, now including the opinion of Dr. Aelion, established that she meets the
listing for arthritis. The Commissioner responds that the difference of medical
opinion is substantial evidence that the listing was not met.


       Section § 1.02 which is the listing for rheumatoid arthritis required Dunahoo
to establish both a “[h]istory of joint pain, swelling, and tenderness involving
multiple major joints [] and with signs of joint inflammation [] on current physical
examination despite prescribed therapy for at least three months, resulting in
significant restriction of function,” and corroboration of the diagnosis with medical
tests. See 20 C.F.R. Part 404, Subpart P, App. 1, § 1.02. Dr. Brown2 first diagnosed
arthritis with no swelling or inflammation and full range of motion, but later
diagnosed fibromyalgia. Dr. Stroope observed diffuse swelling and inflamation in


      2
        Dunahoo and the Commissioner disagree about which doctor was her treating
physician and whose opinion is entitled to greater weight. See Kelley v. Callahan,
133 F.3d 583, 589 (8th Cir. 1998). Dunahoo argues that Dr. Aelion was her treating
physician because he saw her at least three times, ordered tests, and prescribed
medication. In her initial brief, however, she stated that Dr. Brown was her “main
treating doctor.” The Commissioner argues that Dr. Aelion has only seen Dunahoo
in a consultive capacity and has not obtained a longitudinal picture of her condition.
Even assuming that Dr. Aelion was the treating physician, his opinion is not entitled
to substantial weight if it is inconsistent with other substantial evidence in the record.
See id.
                                           -6-
Dunahoo’s right hand, but Dr. Abraham, a rheumatologist, diagnosed fibromyalgia
and no evidence of inflamation. Dr. Robert’s examination revealed full range of
motion, normal hand strength, and no swelling, but trigger points due to fibromyalgia.
In October 1997 Dr. Aelion diagnosed probable arthritis and confirmed that diagnosis
in December 1997, but it is unclear whether he based the diagnosis on subjective
complaints or clinical examination. Since Dr. Aelion’s findings of arthritis with
inflamation and swelling are contradicted by the conflicting conclusions of four other
doctors on symptoms and diagnosis, there is substantial evidence in the record as a
whole that Dunahoo did not satisfy the listing for rheumatoid arthritis.


       Dunahoo also asserts that the ALJ improperly discredited her subjective
complaints because he did not state reasons for discounting her credibility and the
medical evidence supports her complaints. The Commissioner responds that the ALJ
did state reasons for discrediting Dunahoo and that her normal daily activities are
inconsistent with her subjective complaints. In analyzing a claimant’s subjective
complaints of pain, an ALJ must examine: “(1) the claimant’s daily activities; (2) the
duration, frequency, and intensity of the pain; (3) precipitating and aggravating
factors; (4) dosage, effectiveness, and side effects of medication; [and] (5) functional
restrictions.” Polaski, 739 F.2d at 1322. The ALJ may discount complaints of pain
if they are inconsistent with the evidence as a whole. See Black v. Apfel, 143 F.3d
383, 386 (8th Cir. 1998). If the ALJ discredits a claimant’s credibility and gives a
good reason for doing so, we will defer to its judgment even if every factor is not
discussed in depth. See Brown v. Chater, 87 F.3d 963, 966 (8th Cir. 1996).
Dunahoo’s argument that the ALJ did not state reasons for discrediting her credibility
is without merit.


       The ALJ recited the five Polaski factors and detailed the relevant evidence.
The ALJ noted that there were no functional restrictions by doctors, that Dunahoo
failed to receive follow up treatment for either her depression or carpal tunnel

                                          -7-
syndrome, and that Dunahoo’s husband was biased and not persuasive. The ALJ
concluded that her complaints were not borne out by the record. Dunahoo also argues
that the medical evidence supports her subjective complaints. As previously noted,
only Dr. Aelion put restrictions on her activity although she has persistently
complained about pain. Moreover, her daily activities are inconsistent with the
disabling level of pain she has alleged. She described her daily activities as getting
up, eating, reading, cleaning the house, making the bed and doing dishes with the
help of her husband, making meals, visiting with friends, and occasionally shopping
and running errands. Such evidence may be considered in judging the credibility of
her complaints. See Nguyen v. Chater, 75 F.3d 429, 430-1 (8th Cir. 1995); Shannon
v. Chater, 54 F.3d 484, 487 (8th Cir. 1995). She also stated that she works part of the
week as a cashier, and she had told a counselor that she attempted to return to her job
as a mail clerk, and found it no longer available. Seeking work and working at a job
while applying for benefits, are activities inconsistent with complaints of disabling
pain. See Piepgras v. Chater, 76 F.3d 233, 236 (8th Cir. 1996); Bentley v. Shalala,
52 F.3d 784, 786 (8th Cir. 1995). Dunahoo activities are inconsistent with her
complaints, and the ALJ’s determination was supported by substantial evidence on
the record.


        Dunahoo contends that the ALJ’s determination that she has the residual
functional capacity to perform medium work is not supported by the record because
her treating physician gave her a letter stating she was unable to work, test results
supported her claims, and Dr. Aelion placed restrictions on her ability to work. The
Commissioner responds that the Whaley assessment, the lack of restrictions by the
first four doctors, the refusal of Dr. Brown to write a letter stating she would be
unable to work for one year, and the lack of evidence that Dr. Aelion knew about
Dunahoo’s current job are substantial evidence supporting the ALJ’s determination.
Residual functional capacity is what a claimant can do despite her limitations, and it
must be determined on the basis of all relevant evidence, including medical records,
physician’s opinions, and claimant’s description of her limitations. See Anderson v.

                                          -8-
Shalala, 51 F.3d 777, 779 (8th Cir. 1995); 20 C.F.R. § 416.945(a). A determination
that Dunahoo can perform medium work means she can lift no more than fifty pounds
at a time with frequent lifting or carrying of objects weighing twenty-five pounds.
See 20 C.F.R. § 404.1567(c).


       The ALJ’s determination of residual function is supported by substantial
evidence. Dr. Whaley determined that Dunahoo could perform medium duty work
and neither Dr. Abraham, Dr. Roberts, or Dr. Stroope placed any restrictions on her
ability to work. Dunahoo claims that Dr. Brown gave her a letter stating that she was
“unable to work at this point.” Although this letter is not part of the record, Dr.
Brown stated in his medical records that he refused to give Dunahoo a letter stating
that she was unable to work for at least one year. Dr. Aelion is the only doctor who
placed restrictions on Dunahoo’s ability. These restrictions were based largely on
Dunahoo’s complaints, which the ALJ discounted as not being credible because they
were inconsistent with her daily activities. The record does not indicate that Dr.
Aelion knew about Dunahoo’s job operating a cash register, which was inconsistent
with the restriction that she could not perform frequent reaching, handling and
fingering. The inconsistencies in Dunahoo’s daily activities and the medical opinions
of the other doctors provide substantial evidence supporting the ALJ’s determination.


       Lastly, Dunahoo contends that the ALJ erred by not finding that her depression
was a severe impairment because she was admitted to a mental health center and her
doctor continued her prescription for depression. The Commissioner responds that
the ALJ did find severe impairment, but no significant functional limitations, because
Dunahoo did not allege depression for the basis of her disability, failed to follow
prescribed treatment, and the depression was situational. Dunahoo misstates the
ALJ’s findings, which found that she had severe depression with no resulting
significant functional limitations. The fact that she did not allege depression in her
application for disability benefits is significant, even if the evidence of depression

                                         -9-
was later developed. See Smith v. Shalala, 987 F.2d 1371, 1375 (8th Cir. 1993).
Although Dr. Brown stated that on one visit Dunahoo seemed depressed, the intake
notes from the mental health center stated she had a positive outlook on life under
normal circumstances. After being admitted to the mental health center, Dunahoo
was scheduled for weekly health sessions but never followed through, which can be
a basis for denial of benefits. See Kisling v. Chater, 105 F.3d 1255, 1257 (8th Cir.
1997). Her failure to attend counseling, her daily activities (including part-time
work), and the intake notes support the ALJ’s determination that the depression was
due to her denial of food stamps and workers compensation and was situational.
There is substantial evidence on the record that Dunahoo’s depression did not result
in significant functional limitations.


       In conclusion, we find that there was substantial evidence in the record as a
whole to support the denial of benefits, and we accordingly affirm the judgment of
the district court.


A true copy.


      Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -10-